



Exhibit 10.25
EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is between iHeartMedia, Inc. (such
entity together with all past, present, and future parents, divisions, operating
companies, subsidiaries, and affiliates are referred to collectively herein as
“Company”) and Paul M. McNicol (“Employee”).


1.
TERM OF EMPLOYMENT

This Agreement commences July 11, 2016 (“Effective Date”), and ends on December
31, 2018 (the “Employment Period”), and shall be automatically extended for
additional two (2) year periods, unless either Company or Employee gives written
notice of non-renewal that the Employment Period shall not be extended, or
otherwise terminated in accordance with the provisions herein. Notice must be
provided between December 1st and January 1st prior to the end of the then
applicable Employment Period (the “Notice of Non-Renewal Period”). The term
“Employment Period” shall refer to the Employment Period if and as so extended.


2.
TITLE AND EXCLUSIVE SERVICES

(a)
Title and Duties. Employee’s title is Executive Vice President and Deputy
General Counsel, and Employee will perform job duties that are usual and
customary for this position. Employee shall report to the Executive Vice
President, General Counsel and Secretary, iHeartMedia, Inc., and shall perform
his duties hereunder from Company’s offices in New York, New York.



(b)
Exclusive Services. Employee shall not be employed or render services elsewhere
during the Employment Period, provided, however, that Employee may participate
in professional, civic or charitable organizations so long as such participation
is unpaid and does not interfere with the performance of Employee’s duties. In
addition, Employee shall be permitted to assist his prior employer, Pilot Group
Manager LLC, from time to time in connection with the winding up of the
remaining Pilot Group investments and investment partnerships, provided that,
such activities do not interfere with the provision of Employee’s services
hereunder.



(c)
Prior Employment. Employee affirms that no obligation exists with any prior
employer or entity which would prevent full performance of this Agreement, or
subject Company to any claim with respect to Company’s employment of Employee.



3.
COMPENSATION AND BENEFITS

(a)
Base Salary. Employee shall be paid an annualized salary of Four Hundred Ninety
Thousand Dollars ($490,000.00) (“Base Salary”). The Base Salary shall be payable
in accordance with the Company’s regular payroll practices and pursuant to
Company policy, which may be amended from time to time. Employee is eligible for
salary increases at Company’s discretion based on Company and/or individual
performance.



(b)
Vacation. Employee is eligible for vacation days subject to the Employee Guide.



(c)
Annual Bonus. Eligibility for an Annual Bonus is based on financial and
performance criteria established by Company and approved in the annual budget,
pursuant to the terms of the applicable bonus plan which operates at the
discretion of Company and its Board of Directors, and is not a guarantee of
compensation. The payment of any Bonus shall be no later than March 15 each
calendar



1
Initials:    
Company: ____
Employee: ____



--------------------------------------------------------------------------------





year following the year in which the Bonus was earned, within the Short-Term
Deferral period under the Internal Revenue Code Section 409A (“Section 409A”)
and applicable regulations. Employee’s bonus Target shall be seventy-five
percent (75%) of Employee’s annual Base Salary.


(d)
Long Term Incentive. Employee will be eligible for Long Term Incentive (“LTI”)
opportunities consistent with other comparable positions pursuant to the terms
of the award agreement(s), taking into consideration demonstrated performance
and potential, and subject to approval by Employee’s Manager and the Board of
Directors or the Compensation Committee of iHeartMedia Holdings, Inc., as
applicable.



(e)
Employment Benefit Plans. Employee may participate in employee welfare benefit
plans in which other similarly situated employees may participate, according to
the terms of applicable policies and as stated in the Employee Guide. For an
agreed upon period of time, Company may choose to reimburse Employee for the
monthly cost of Employee’s participation in the medical benefit plan of
Employee’s prior employer in lieu of Employee participating in the Company’s
medical plan.



(f)
Expenses. Company will reimburse Employee for business expenses, consistent with
past practices pursuant to Company policy. Any reimbursement that would
constitute nonqualified deferred compensation shall be paid pursuant to Section
409A.



(g)
Compensation pursuant to this section shall be subject to overtime eligibility,
if applicable, and in all cases be less applicable payroll taxes and other
deductions.



4.
NONDISCLOSURE OF CONFIDENTIAL INFORMATION

(a)
Company has provided and will continue to provide to Employee confidential
information and trade secrets including but not limited to Company’s marketing
plans, growth strategies, target lists, performance goals, operational and
programming strategies, specialized training expertise, employee development,
engineering information, sales information, client and customer lists,
contracts, representation agreements, pricing and ratings information,
production and cost data, fee information, strategic business plans, budgets,
financial statements, technological initiatives, proprietary research or
software purchased or developed by Company, content distribution, information
about employees obtained by virtue of an employee’s job responsibilities and
other information Company treats as confidential or proprietary (collectively
the “Confidential Information”). Employee acknowledges that such Confidential
Information is proprietary and agrees not to disclose it to anyone outside
Company except to the extent that: (i) it is necessary in connection with
performing Employee’s duties or (ii) Employee is required by court order to
disclose the Confidential Information, provided that Employee shall promptly
inform Company, shall cooperate with Company to obtain a protective order or
otherwise restrict disclosure, and shall only disclose Confidential Information
to the minimum extent necessary to comply with the court order. Employee agrees
to never use trade secrets in competing, directly or indirectly, with Company.
When employment ends, Employee will immediately return all Confidential
Information to Company.

(b)
Employee understands, agrees and acknowledges that the provisions in this
Agreement do not prohibit or restrict Employee from communicating with the DOJ,
SEC, DOL, NLRB, EEOC or any other governmental authority, exercising Employee’s
rights, if any, under the National Labor Relations Act to engage in protected
concerted activity, making a report in good faith and with a reasonable belief
of any violations of law or regulation to a governmental authority or
cooperating with or participating in a legal proceeding relating to such
violations.



2
Initials:    
Company: ____
Employee: ____



--------------------------------------------------------------------------------





(c)
The terms of this Section 4 shall survive the expiration or termination of this
Agreement for any reason. Further, this Section 4 shall not be applied to
interfere with Employee’s Section 7 rights under the National Labor Relations
Act.

5.
NON-INTERFERENCE WITH COMPANY EMPLOYEES AND ON-AIR TALENT

(a)
To further preserve Company’s Confidential Information, goodwill and legitimate
business interests, during employment and for twelve (12) months after
employment ends (the “Non-Interference Period”), Employee will not, directly or
indirectly, hire, engage or solicit any current employee or on-air talent of
Company with whom Employee had contact, supervised, or received Confidential
Information about within the twelve (12) months prior to Employee’s termination,
to provide services elsewhere or cease providing services to Company.

(b)
The terms of this Section 5 shall survive the expiration or termination of this
Agreement for any reason.



6.
NON-SOLICITATION OF CLIENTS

(a)
To further preserve Company’s Confidential Information, goodwill and legitimate
business interests, for twelve (12) months after employment ends (the
“Non-Solicitation Period”), Employee will not, directly or indirectly, solicit
Company’s clients with whom Employee engaged or had contact, or received
Confidential Information about within the twelve (12) months prior to Employee’s
termination.



(b)
The terms of this Section 6 shall survive the expiration or termination of this
Agreement for any reason.



7.
NON-COMPETITION AGREEMENT

(a)
To further preserve Company's Confidential Information, goodwill, specialized
training expertise, and legitimate business interests, Employee agrees that
during employment and for twelve (12) months after employment ends (the
“Non-Compete Period”), Employee will not perform, directly or indirectly, the
same or similar services provided by Employee for Company, or in a capacity that
would otherwise likely result in the use or disclosure of Confidential
Information, for any entity engaged in a business in which Company is engaged
(including such business that is in the research, development or implementation
stages), and with which Employee participated at the time of Employee’s
termination or within the twelve (12) months prior to Employee’s termination or
about which Employee received Confidential Information, (“Competitor”),
including, but not limited to: Amazon, Inc.; Apple, Inc.; CBS Radio; Cumulus
Media, Inc.; Entercom Communications Corp.; Pandora Media, Inc.; Sirius XM Radio
Inc.; Google; Rhapsody International, Inc.; Slacker Radio; iTunes Radio; Spotify
USA Inc., and TuneIn, Inc., or for any entity engaged in the sale of advertising
on media platforms, in any geographic region in which Employee has or had duties
or in which Company does business and about which Employee has received
Confidential Information (the “Non-Compete Area”).



(b)
The terms of this Section 7 shall survive the expiration or termination of this
Agreement for any reason.





3
Initials:    
Company: ____
Employee: ____



--------------------------------------------------------------------------------





8.
TERMINATION

This Agreement and/or Employee’s employment may be terminated at any time by
mutual agreement or:


(a)
Death. The date of Employee’s death shall be the termination date.



(b)
Disability. Company may terminate this Agreement and/or Employee’s employment if
Employee is unable to perform the essential functions of Employee’s full-time
position for more than 180 days in any 12-month period, subject to applicable
law.



(c)
Termination By Company. Company may terminate employment with or without Cause.
“Cause” means:



(i)
willful misconduct, including, without limitation, violation of sexual or other
harassment policy, misappropriation of or material misrepresentation regarding
property of Company, other than customary and de minimis use of Company property
for personal purposes, as determined in discretion of Company;



(ii)
non-performance of duties (other than by reason of disability);



(iii)
failure to follow lawful directives;



(iv)
a felony conviction, a plea of nolo contendere by Employee, or other conduct by
Employee that has or would result in material injury to Company’s reputation,
including conviction of fraud, theft, embezzlement, or a crime involving moral
turpitude;



(v)
a material breach of this Agreement; or



(vi)
a significant violation of Company’s employment and management policies.



If Company elects to terminate for Cause under (c)(ii), (iii), (v) or (vi),
Employee shall have ten (10) days to cure after written notice, except where
such cause, by its nature, is not curable or the termination is based upon a
recurrence of an act previously cured by Employee.


(d)
Non-Renewal. Following notice by either party under Section 1, and subject to
the requirements of Section 10, Company shall determine the termination date and
may, in its sole discretion, modify Employee’s duties and/or responsibilities at
any point after such notice has been provided, through the end of the Employment
Period. Modification of Employee’s duties and/or responsibilities pursuant to
this sub-section shall not trigger Good Cause by Employee under Section 8(e).



(e)
Termination By Employee For Good Cause. Subject to Section 8(d), Employee may
terminate Employee’s employment at any time for “Good Cause,” which is: (i)
Company’s repeated failure to comply with a material term of this Agreement
after written notice by Employee specifying the alleged failure; or (ii) a
substantial and unusual increase in responsibilities and authority without an
offer of additional reasonable compensation as determined by Company in light of
compensation for similarly situated employees or (iii) a substantial and unusual
reduction in responsibilities or authority. If Employee elects to terminate
Employee’s employment for “Good Cause,” Employee must provide Company written
notice within thirty (30) days, after which Company shall have thirty



4
Initials:    
Company: ____
Employee: ____



--------------------------------------------------------------------------------





(30) days to cure. If Company has not cured and Employee elects to terminate
Employee’s employment, Employee must do so within ten (10) days after the end of
the cure period.


9.
COMPENSATION UPON TERMINATION

(a)
Death. Company shall, within thirty (30) days, pay to Employee’s designee or, if
no person is designated, to Employee’s estate, Employee’s accrued and unpaid
Base Salary and any unpaid prior year bonus, if any, through the date of
termination, and any payments required under applicable employee benefit plans.



(b)
Disability. Company shall, within thirty (30) days, pay all accrued and unpaid
Base Salary and any unpaid prior year bonus, if any, through the termination
date and any payments required under applicable employee benefit plans.



(c)
Termination By Company For Cause. Company shall, within thirty (30) days, pay to
Employee Employee’s accrued and unpaid Base Salary through the termination date
and any payments required under applicable employee benefit plans.



(d)
Termination By Company Without Cause/Non-Renewal by Company/Termination By
Employee for Good Cause. If Company terminates employment without Cause or
Non-Renews, or if Employee terminates for Good Cause, Company will pay the
accrued and unpaid Base Salary through the termination date determined by
Company, unpaid prior year bonus, if any, and any payments required under
applicable employee benefit plans. In addition, if Employee signs a Severance
Agreement and General Release of claims in a form satisfactory to Company,
Company will pay Employee, in periodic payments in accordance with ordinary
payroll practices and deductions, Employee’s current Base Salary for twelve (12)
months (the “Severance Payments” or “Severance Pay Period”). Further, Employee
shall be eligible for a pro-rata bonus as follows: If employed full-time between
January 1st and August 31st and actively performing duties, and if the last day
of full-time employment is between September 1st and December 31st, Employee
will receive a pro-rata portion of the Annual Bonus (“Pro-Rata Bonus”),
calculated based upon performance as of the termination date as related to
overall performance at the end of the calendar year. Employee is eligible only
if a bonus would have been earned by the end of the calendar year. Calculation
and payment of the bonus, if any, will be pursuant to the plan in effect during
the termination year.



(e)
Non-Renewal By Employee. If Employee gives notice of non-renewal under Section
1, Company shall pay the accrued and unpaid Base Salary through the termination
date, and any payments required under applicable employee benefit plans. If the
termination date is before the end of the then current Employment Period, and if
Employee signs a Severance Agreement and General Release of claims in a form
satisfactory to Company, then Company will, in periodic payments in accordance
with ordinary payroll practices and deductions, pay Employee an amount equal to
Employee’s pro-rata Base Salary through the end of the then current Employment
Period (the “Severance Payments” or “Severance Pay Period”).



(f)    Employment by Competitor or Re-hire by Company During Severance Pay
Period.


(i)
If Employee is in breach of any post-employment obligations or covenants, or if
Employee is hired or engaged in any capacity by any Competitor of Company, in
Company’s sole discretion, in any location during any Severance Pay Period,
Severance Payments shall cease. The foregoing shall not affect Company’s right
to enforce the Non-Compete pursuant



5
Initials:    
Company: ____
Employee: ____



--------------------------------------------------------------------------------





to Section 7. Employee acknowledges that each individual Severance Payment
received is adequate and independent consideration to support Employee’s General
Release of claims referenced in Section 9(d), as each is something of value to
which Employee would not have otherwise been entitled at termination had
Employee not executed a General Release of claims.


(ii)
If Employee is rehired by Company during any Severance Pay Period, Severance
Payments shall cease; however, if Employee’s new Base Salary is less than
Employee’s previous Base Salary, Company shall pay Employee the difference
between Employee’s previous and new Base Salary for the remainder of the
Severance Pay Period.

10.    RIGHT TO MATCH
(a)
During the Employment Period, neither Employee nor any representative will
negotiate or enter into any agreement for Employee’s services, except as
provided for below.

(b)
During the Employment Period and for six (6) months thereafter, Employee shall
not enter into the employment of, perform services for, enter into any oral or
written agreement for services, give or accept an option for services, or grant
or receive future rights to provide services to or for any Competitor in the
Non-Compete Area unless such services are to be performed after the end of the
Employment Period and the conclusion of any Non-Compete Period, and Employee has
first provided to Company a bona fide written offer disclosing the terms
thereof, the name of the offeror, and a signed statement that Employee is
willing to accept the offer, and willing to enter into an employment agreement
with Company on terms which are substantially similar to those of the bona fide
offer which Employee intends to grant or accept. Company shall have fifteen (15)
business days after receipt of such notice to notify Employee of its acceptance
or rejection of such offer. If Company accepts the offer, the parties shall be
bound to enter into an agreement on substantially similar terms and conditions.
“Substantially similar terms and conditions” shall include only duration of
employment and terms that provide financial compensation (i.e. Base Salary,
Bonus, benefits and other economic incentives reducible to cash or cash
equivalents).

(c)
If Employee does not accept such other offer, the terms of this Section shall
apply in the same manner to any subsequent offer received by or made to Employee
prior to the expiration of the six (6) month period referred to in Section 10(b)
above. This Section shall not affect Employee’s obligations pursuant to Section
7.

11.
CONSULTING PERIOD

Nothing obligates Company to use Employee’s services except as it may elect to
do so. Any time prior to the Notice of Non-Renewal Period, Company may elect, in
its sole discretion, to place Employee in a consulting status for twelve (12)
months (the “Consulting Period”), which is coextensive with and may extend the
Employment Period, after which the Employment Period shall end. Company shall
have fully discharged its obligations hereunder by payment to Employee of the
Base Salary, and unpaid prior year bonus, if any. Employee will also be eligible
for a pro-rata bonus, calculated based upon performance as of the date on which
Employee is placed in a consulting status as related to overall performance at
the end of the calendar year. While Company retains the exclusive right to
Employee’s services during the Consulting Period and Employee shall perform
duties as directed in Company’s discretion, Company shall limit its requests for
services to allow Employee the ability to accept and perform non-competitive
services if Employee so chooses. Notwithstanding Section 3(d) above, Employee’s
participation in Company’s benefit


6
Initials:    
Company: ____
Employee: ____



--------------------------------------------------------------------------------





plans may change or be terminated in accordance with Company’s applicable
benefit plans. During any Consulting Period, any vacation benefits, long-term
incentive awards or options shall not continue to vest or accrue. This Section
does not supersede the termination provisions set forth in Section 8 (a), (b) or
(c) (for cause) of this Agreement. Placement of Employee in a consulting
capacity shall not trigger Good Cause by Employee under Section 8(e). If Company
elects to place Employee in a Consulting Period, Employee is not entitled to
severance under Section 9(d), and Sections 5, 6 and 7 shall not apply following
the end of the Employment Period.


12.
PAYOLA, PLUGOLA AND CONFLICTS OF INTEREST

Employee acknowledges familiarity with Company policies on payola, plugola and
sponsorship identification (collectively “Payola Policies”), and warrants that
Employee will fully comply with such policies. Employee shall certify compliance
with the Payola Policies from time to time as requested by the Company. Employee
shall notify Company immediately in writing if there is any attempt to induce
Employee to violate the Payola Policies.




7
Initials:    
Company: ____
Employee: ____



--------------------------------------------------------------------------------





13.
OWNERSHIP OF MATERIALS

(a)
Employee agrees that all inventions, improvements, discoveries, designs,
technology, and works of authorship (including but not limited to computer
software) made, created, conceived, or reduced to practice by Employee, whether
alone or in cooperation with others, during employment, together with all
patent, trademark, copyright, trade secret, and other intellectual property
rights related to any of the foregoing throughout the world, are among other
things works made for hire (the “Works”) and at all times are owned exclusively
by Company, and in any event, Employee hereby assigns all ownership in such
rights to Company. Employee understands that the Works may be modified or
altered and expressly waives any rights of attribution or integrity or other
rights in the nature of moral rights (droit morale) for all uses of the Works.
Employee agrees to provide written notification to Company of any Works covered
by this Agreement, execute any documents, testify in any legal proceedings, and
do all things necessary or desirable to secure Company’s rights to the
foregoing, including without limitation executing inventors’ declarations and
assignment forms, even if no longer employed by Company. Employee agrees that
Employee shall have no right to reproduce, distribute copies of, perform
publicly, display publicly, or prepare derivative works based upon the Works.
Employee hereby irrevocably designates and appoints the Company as Employee’s
agent and attorney-in-fact, to act for and on Employee’s behalf regarding
obtaining and enforcing any intellectual property rights that were created by
Employee during employment and related to the performance of Employee’s job.
Employee agrees not to incorporate any intellectual property created by Employee
prior to Employee’s employment, or created by any third party, into any Company
work product. This Agreement does not apply to an invention for which no
equipment, supplies, facility, or trade secret information of Company was used
and which invention was developed entirely on Employee’s own time, so long as
the invention does not: (i) relate directly to the business of the Company; (ii)
relate to the Company’s actual or demonstrably anticipated research or
development, or (iii) result from any work performed by Employee for Company.

(b)
The terms of this Section 13 shall survive the expiration or termination of this
Agreement for any reason.

14.
PARTIES BENEFITED; ASSIGNMENTS

This Agreement shall be binding upon Employee, Employee’s heirs and Employee’s
personal representative or representatives, and upon Company and its respective
successors and assigns. Employee hereby consents to the Agreement being enforced
by any successor or assign of the Company without the need for further notice to
or consent by Employee. Neither this Agreement nor any rights or obligations
hereunder may be assigned by Employee, other than by will or by the laws of
descent and distribution.


15.
GOVERNING LAW

This Agreement shall be governed by the laws of the State of Texas and Employee
expressly consents to the personal jurisdiction of the Texas state and federal
courts for any lawsuit relating to this Agreement.


16.
LITIGATION AND REGULATORY COOPERATION

During and after employment, Employee shall reasonably cooperate in the defense
or prosecution of claims, investigations, or other actions which relate to
events or occurrences during employment. Employee’s cooperation shall include
being available to prepare for discovery or trial and to act as a witness.
Company will pay an hourly rate (based on Base Salary as of the last day of
employment) for cooperation


8
Initials:    
Company: ____
Employee: ____



--------------------------------------------------------------------------------





that occurs after employment, and reimburse for reasonable expenses, including
travel expenses, reasonable attorneys’ fees and costs.


17.
INDEMNIFICATION

Company shall defend and indemnify Employee for acts committed in the course and
scope of employment. Employee shall indemnify Company for claims of any type
concerning Employee’s conduct outside the scope of employment, or the breach by
Employee of this Agreement.


18.
DISPUTE RESOLUTION

(a)
Arbitration. This Agreement is governed by the Federal Arbitration Act, 9 U.S.C.
§ 1 et seq. and evidences a transaction involving commerce. This Agreement
applies to any dispute arising out of or related to Employee's employment with
Company or termination of employment. Nothing contained in this Agreement shall
be construed to prevent or excuse Employee from using the Company’s existing
internal procedures for resolution of complaints, and this Agreement is not
intended to be a substitute for the use of such procedures. Except as it
otherwise provides, this Agreement is intended to apply to the resolution of
disputes that otherwise would be resolved in a court of law, and therefore this
Agreement requires all such disputes to be resolved only by an arbitrator
through final and binding arbitration and not by way of court or jury trial.
Such disputes include without limitation disputes arising out of or relating to
interpretation or application of this Agreement, including the enforceability,
revocability or validity of the Agreement or any portion of the Agreement. The
Agreement also applies, without limitation, to disputes regarding the employment
relationship, trade secrets, unfair competition, compensation, breaks and rest
periods, termination, or harassment and claims arising under the Uniform Trade
Secrets Act, Civil Rights Act of 1964, Americans With Disabilities Act, Age
Discrimination in Employment Act, Family Medical Leave Act, Fair Labor Standards
Act, Employee Retirement Income Security Act, and state statutes, if any,
addressing the same or similar subject matters, and all other state statutory
and common law claims (excluding workers compensation, state disability
insurance and unemployment insurance claims). Claims may be brought before an
administrative agency but only to the extent applicable law permits access to
such an agency notwithstanding the existence of an agreement to arbitrate. Such
administrative claims include without limitation claims or charges brought
before the Equal Employment Opportunity Commission (www.eeoc.gov), the U.S.
Department of Labor (www.dol.gov), the National Labor Relations Board
(www.nlrb.gov), the Office of Federal Contract Compliance Programs
(www.dol.gov/esa/ofccp). Nothing in this Agreement shall be deemed to preclude
or excuse a party from bringing an administrative claim before any agency in
order to fulfill the party's obligation to exhaust administrative remedies
before making a claim in arbitration. Disputes that may not be subject to
pre-dispute arbitration agreement as provided by the Dodd-Frank Wall Street
Reform and Consumer Protection Act (Public Law 111-203) are excluded from the
coverage of this Agreement.



(b)
The Arbitrator shall be selected by mutual agreement of the Company and the
Employee. Unless the Employee and Company mutually agree otherwise, the
Arbitrator shall be an attorney licensed to practice in the location where the
arbitration proceeding will be conducted or a retired federal or state judicial
officer who presided in the jurisdiction where the arbitration will be
conducted. If for any reason the parties cannot agree to an Arbitrator, either
party may apply to a court of competent jurisdiction with authority over the
location where the arbitration will be conducted for appointment of a neutral
Arbitrator. The court shall then appoint an Arbitrator, who shall act under this
Agreement



9
Initials:    
Company: ____
Employee: ____



--------------------------------------------------------------------------------





with the same force and effect as if the parties had selected the Arbitrator by
mutual agreement. The location of the arbitration proceeding shall be no more
than 45 miles from the place where the Employee last worked for the Company,
unless each party to the arbitration agrees in writing otherwise.


(c)
A demand for arbitration must be in writing and delivered by hand or first class
mail to the other party within the applicable statute of limitations period. Any
demand for arbitration made to the Company shall be provided to the Company's
Legal Department, 200 East Basse Road, Suite 100, San Antonio, Texas 78209. The
Arbitrator shall resolve all disputes regarding the timeliness or propriety of
the demand for arbitration.



(d)
In arbitration, the parties will have the right to conduct adequate civil
discovery, bring dispositive motions, and present witnesses and evidence as
needed to present their cases and defenses, and any disputes in this regard
shall be resolved by the Arbitrator. The Federal Rules of Civil Procedure shall
govern any depositions or discovery efforts, and the arbitrator shall apply the
Federal Rules of Civil Procedure when resolving any discovery disputes. However,
there will be no right or authority for any dispute to be brought, heard or
arbitrated as a class, collective or representative action or as a class member
in any purported class, collective action or representative proceeding (“Class
Action Waiver”). Notwithstanding any other clause contained in this Agreement,
the preceding sentence shall not be severable from this Agreement in any case in
which the dispute to be arbitrated is brought as a class, collective or
representative action. Although an Employee will not be retaliated against,
disciplined or threatened with discipline as a result of Employee’s exercising
his or her rights under Section 7 of the National Labor Relations Act by the
filing of or participation in a class, collective or representative action in
any forum, the Company may lawfully seek enforcement of this Agreement and the
Class Action Waiver under the Federal Arbitration Act and seek dismissal of such
class, collective or representative actions or claims. Notwithstanding any other
clause contained in this Agreement, any claim that all or part of the Class
Action Waiver is unenforceable, unconscionable, void or voidable may be
determined only by a court of competent jurisdiction and not by an arbitrator.



(e)
Each party will pay the fees for his, her or its own attorneys, subject to any
remedies to which that party may later be entitled under applicable law.
However, in all cases where required by law, the Company will pay the
Arbitrator’s and arbitration fees. If under applicable law the Company is not
required to pay all of the Arbitrator’s and/or arbitration fees, such fee(s)
will be apportioned between the parties by the Arbitrator in accordance with
applicable law.



(f)
Within thirty (30) days of the close of the arbitration hearing, any party will
have the right to prepare, serve on the other party and file with the Arbitrator
a brief. The Arbitrator may award any party any remedy to which that party is
entitled under applicable law, but such remedies shall be limited to those that
would be available to a party in a court of law for the claims presented to and
decided by the Arbitrator. The Arbitrator will issue a decision or award in
writing, stating the essential findings of fact and conclusions of law. Except
as may be permitted or required by law, neither a party nor an Arbitrator may
disclose the existence, content, or results of any arbitration hereunder without
the prior written consent of all parties. A court of competent jurisdiction
shall have the authority to enter a judgment upon the award made pursuant to the
arbitration.



10
Initials:    
Company: ____
Employee: ____



--------------------------------------------------------------------------------







(g)
Injunctive Relief. A party may apply to a court of competent jurisdiction for
temporary or preliminary injunctive relief in connection with an arbitrable
controversy, but only upon the ground that the award to which that party may be
entitled may be rendered ineffectual without such provisional relief.



(h)
This Section 18 is the full and complete agreement relating to the formal
resolution of employment-related disputes. In the event any portion of this
Section 18 is deemed unenforceable and except as set forth in Section 18(d), the
remainder of this Agreement will be enforceable.



(i)
This Section 18 shall survive the expiration or termination of this Agreement
for any reason.



Employee Initials: _________                Company Initials: ________


19.
REPRESENTATIONS AND WARRANTIES OF EMPLOYEE

Employee represents that Employee is under no contractual or other restriction
inconsistent with the execution of this Agreement, the performance of Employee’s
duties hereunder, or the rights of Company. Employee represents that Employee is
under no disability that prevents Employee from performing the essential
functions of Employee’s position, with or without reasonable accommodation.


20.
SECTION 409A COMPLIANCE

Payments under this Agreement (the “Payments”) shall be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Section 409A, the Regulations, applicable case law and
administrative guidance. All Payments shall be deemed to come from an unfunded
plan. Notwithstanding any provision in this Agreement, all Payments subject to
Section 409A will not be accelerated in time or schedule. Employee and Company
will not be able to change the designated time or form of any Payments subject
to Section 409A. In addition, all Severance Payments that are deferred
compensation and subject to Section 409A will only be payable upon a “separation
from service” (as that term is defined at Section 1.409A-1(h) of the Treasury
Regulations) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single “service recipient” with
the Company under Section 1.409A-1(h)(3). All references in this Agreement to a
termination of employment and correlative terms shall be construed to require a
“separation from service.”
21.
EARLY RESOLUTION CONFERENCE



11
Initials:    
Company: ____
Employee: ____



--------------------------------------------------------------------------------





For purposes of obtaining subsequent employment, while employed by Company or
during any post-employment Non-Compete Period and/or Consulting or Severance Pay
Period, Employee will (a) give Company written notice at least fifteen (15) days
prior to being engaged by any entity or individual and (b) provide Company with
sufficient information about the entity or individual engaging Employee and the
services Employee shall perform to enable Company to determine if such
engagement would likely lead to a violation of this Agreement, thereby allowing
the parties the opportunity to discuss and/or resolve any issues raised by
Employee’s new engagement. The foregoing shall not affect Company’s right to
enforce the Non-Compete pursuant to Section 7.
22.
CONFIDENTIALITY

(a)
Neither Employee, nor any person acting on behalf of Employee, will disclose any
terms of this Agreement to any entity engaged in a business in which Company is
engaged (including such business that is in the research, development or
implementation stages) or to any customer, client, affiliate or vendor of
Company, unless required to do so to enforce its terms or to the extent required
by law.

(b)
Employee authorizes the Company to inform any prospective employer of the
existence and terms of this Agreement without liability for interference with
Employee’s prospective employment.

(c)
This subsection shall not be applied to interfere with Employee’s Section 7
rights under the National Labor Relations Act.

23.
MISCELLANEOUS

This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof for the period defined and, upon its Effective Date,
supersedes and nullifies all prior or contemporaneous conversations,
negotiations, or agreements (oral or written) regarding the subject matter of
this Agreement. To the extent the Agreement has been signed before its Effective
Date and other agreements are in place as of the signing date, such other
agreements remain in place until the Effective Date has been reached. This
Agreement may not be modified or amended except in writing signed by Employee
and Company, and approved by a representative of Company’s Legal Department.
This Agreement may be executed in counterparts, a counterpart transmitted via
electronic means, and all executed counterparts, when taken together, shall
constitute sufficient proof of the parties’ entry into this Agreement. The
parties agree to execute any further or future documents which may be necessary
to allow the full performance of this Agreement. The failure of a party to
require performance of any provision of this Agreement shall not affect the
right of such party to later enforce any provision. A waiver of the breach of
any term or condition of this Agreement shall not be deemed a waiver of any
subsequent breach of the same or any other term or condition. If any provision
of this Agreement shall, for any reason, be held unenforceable, such
unenforceability shall not affect the remaining provisions hereof, except as
specifically noted in this Agreement, or the application of such provisions to
other persons or circumstances, all of which shall be enforced to the greatest
extent permitted by law. Company and Employee agree that the restrictions
contained in Section 4, 5, 6, 7, and 13, are material terms of this Agreement,
reasonable in scope and duration and are necessary to protect Company’s
Confidential Information, goodwill, specialized training expertise, and
legitimate business interests. If any restrictive covenant is held to be
unenforceable because of the scope, duration or geographic area, the parties
agree that the court or arbitrator may reduce the scope, duration, or geographic
area, and in its reduced form, such provision shall be enforceable. Should
Employee violate the provisions of Sections 5, 6, or 7, then in addition to all
other remedies available to Company, the duration of these covenants shall be
extended for the period of time when Employee began such violation until
Employee permanently ceases such violation. Employee agrees that no bond will be
required if an injunction is sought to enforce any of the covenants


12
Initials:    
Company: ____
Employee: ____



--------------------------------------------------------------------------------





previously set forth herein. In the event that Employee’s employment continues
for any period of time following the end of the Employment Period, unless and
until agreed to in a new executed agreement, such employment or continuation
thereof is “at-will” and may be terminated at any time by either party. Further,
in the event of such at-will continuation of employment past the end of the
Employment Period, the Right to Match period provided in Section 10(b) shall
continue through six (6) months from the end of Employee’s employment. The
headings in this Agreement are inserted for convenience of reference only and
shall not control the meaning of any provision hereof. Nothing in this Agreement
shall be construed to control or modify which entity (among the Company’s family
of entities) is the Employee’s legal employer for purposes of any laws or
regulations governing the employment relationship. Employee acknowledges receipt
of the iHeartMedia Employee Guide (“Employee Guide”), Code of Conduct and other
Company policies (available on the Company’s intranet website) and agrees to
review and abide by their terms, which along with any other policy referenced in
this Agreement may be amended from time to time at Company’s discretion.
Employee understands that Company policies do not constitute a contract between
Employee and Company. Any conflict between such policies and this Agreement
shall be resolved in favor of this Agreement.


Upon full execution by all parties, this Agreement shall be effective on the
Effective Date in Section 1.


EMPLOYEE:




/s/ Paul M. McNicol             Date: 6/17/16
Paul M. McNicol


COMPANY:




/s/ Robert H. Walls, Jr.             Date: 6/17/16
Robert H. Walls, Jr.
Executive Vice President, General Counsel &
Secretary, iHeartMedia, Inc.




13
Initials:    
Company: ____
Employee: ____

